Citation Nr: 1451280	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than August 24, 2010, for the grant of service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to May 1971, including in the waters offshore of the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted, in pertinent part, the Veteran's claim of service connection for ischemic heart disease, assigning a 10 percent rating effective August 24, 2010.  The Veteran disagreed with this decision in July 2011, seeking an earlier effective date than August 24, 2010, for the grant of service connection for ischemic heart disease.  He perfected a timely appeal in February 2012.

This appeal was processed using the Virtual VA (VVA) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran filed a claim of service connection for ischemic heart disease in a telephone call documented on a VA Form 21-0820, "Report Of General Information," that was dated on August 24, 2010, and date-stamped as received by VA that same day.

2.  Information provided by the National Personnel Records Center in St. Louis, Missouri (NPRC) to the RO on September 7, 2010, indicated that the Veteran served aboard U.S.S. MARS (AFS 1) while this ship was in the official waters of the Republic of Vietnam on multiple dates between August 1969 and April 1971.

3.  VA examination on December 8, 2010, demonstrated the presence of ischemic heart disease.

4.  In a rating decision dated on December 29, 2010, and issued to the Veteran and his service representative on December 30, 2010, the RO granted, in pertinent part, service connection for ischemic heart disease, assigning a 10 percent rating effective August 24, 2010.

5.  In statements on a VA Form 21-4138 dated on July 7, 2011, and date-stamped as received by the RO that same day, the Veteran disagreed with the effective date assigned for the grant of service connection for ischemic heart disease.

6.  There is no correspondence dated prior to August 24, 2010, concerning the Veteran's service connection claim for ischemic heart disease in the claims file.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 24, 2010, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.4(b)(1), 3.31, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claim for ischemic heart disease is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In August 2010 and in March 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than August 24, 2010 for the grant of service connection for ischemic heart disease.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, notice as to what is required to substantiate the Veteran's claim was issued in August 2010 prior to the currently appealed rating decision issued in December 2010; thus, this notice was timely.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date Claim

The Veteran contends that he is entitled to an earlier effective date than August 24, 2010, for the grant of service connection for ischemic heart disease.  He specifically contends that he is entitled to an effective date in December 2007 when he reported for VA Agent Orange examination at the VA Medical Center in Cincinnati, Ohio.


Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service, otherwise the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  

Factual Background

The record evidence shows that, on VA Agent Orange examination on December 26, 2007, no relevant complaints were noted.  The Veteran reported that his deceased son's leukemia and his own benign cysts and arthritis were related to his in-service exposure to Agent Orange.  A family history of heart disease was reported.  Physical examination showed a regular heart rate and rhythm without murmur, rub, or gallop.  An echocardiogram (EKG) showed no obvious abnormalities.  A chest x-ray showed no active disease.  The VA examiner concluded that the Veteran did not have a diagnosis "that the VA accepts as being service-connected for Vietnam Veterans."

The Veteran filed a claim of service connection for ischemic heart disease in a telephone call documented on a VA Form 21-0820, "Report Of General Information," that was dated on August 24, 2010, and date-stamped as received by VA that same day.  RO personnel stated on this form that "[The] Veteran request[s] to open [a] claim for [a] heart condition due to Agent Orange."

In response to a request from the RO for the Veteran's dates of service in Vietnam, the NPRC notified the RO on September 7, 2010, that the Veteran served aboard U.S.S. MARS (AFS 1) while this ship was in the official waters of the Republic of Vietnam on multiple dates between August 1969 and April 1971.

In statements on a VA Form 21-4138 dated on September 12, 2010, and date-stamped as received by the RO on September 17, 2010, the Veteran described his experiences of being in-country in Vietnam.  He attached a copy of a U.S. Navy FAMILYGRAM dated on April 30, 1971, and signed by the commanding officer of U.S.S. MARS which described activities and events that crew members aboard this ship participated in in-country in Vietnam.

A review of private treatment records from K.J.C., M.D., date-stamped as received by the RO on November 12, 2010, shows that the Veteran was hospitalized at a private hospital from September 2-8, 2008.  While hospitalized, the Veteran had a left heart catheterization on September 3, 2008.  The pre-operative diagnosis was unstable angina.  The post-operative diagnoses included severe multivessel coronary artery disease involving the left anterior descending and right coronary artery.  The Veteran then had a coronary artery bypass graft (CABG) on September 4, 2008.  The pre-operative and post-operative diagnosis was coronary artery disease.  It was noted that the Veteran had morbid obesity and hypertension.  It also was noted that:

[The Veteran] has been without any history of coronary artery disease but presented two to three days prior to admission with substernal chest pain that occurred when he was in bed and particularly when he was lying flat.  When he rolled to either side, it resolved.  It never lasted greater than 10 minutes.  Subsequent to that he has had some mild substernal chest pain with exertion.  Cardiac catheterization demonstrated three-vessel coronary artery disease [and] normal left ventricular function.  He was referred for revascularization.

It was noted on the Veteran's discharge summary that, following his cardiac catheterization and CABG, his post-operative course "was smooth without complications."  He was discharged to his home.

On private outpatient treatment with Dr. K.J.C. on September 25, 2008, the Veteran complained of incisional pain "and feels somewhat weak" since a CABG on September 4, 2008.  He denied any shortness of breath, swelling, cough, or dizziness.  "He has increased his walking."  Physical examination showed a regular heart rate and rhythm with no murmurs, gallops, rubs, or abnormal heart sounds.  The assessment included coronary atherosclerosis of the native coronary artery which was stable.  The Veteran was advised to exercise "for at least 30 minutes 6-7 times per week."

In November 2008, the Veteran's complaints included sternotomy pain, "dizziness if he stands too quickly, [and] weakness."  He denied any shortness of breath.  He was post-operative CABG on September 4, 2008.  Physical examination showed a regular heart rate and rhythm with no murmurs, gallops, rubs, or abnormal heart sounds.  The diagnoses included stable coronary artery disease, status-post CABG on September 4, 2008.  The Veteran was referred to cardiac rehabilitation and was being scheduled for a graded exercise test.

In December 2008, the Veteran complained of "some right sided chest pain but denies any [shortness of breath], dizziness, edema, or palpitations."  A history of coronary artery disease and hypertension was noted.  Physical examination showed a regular heart rate and rhythm with no murmurs, gallops, rubs, or abnormal heart sounds.  The assessment was that the Veteran "is doing well."  The diagnoses included coronary artery disease.

A private radionuclide perfusion study (cardiac stress test) conducted in April 2009 showed a very small sized lateral partially reversible defect consistent with ischemia and infarction in the territory typical of the distal left circumflex coronary artery.

On private outpatient treatment with Dr. K.J.C. in July 2009, no relevant complaints were noted.  He denied any chest pain or palpitation or shortness of breath.  Physical examination showed a regular heart rate and rhythm with no murmurs, gallops, rubs, or abnormal heart sounds.  The diagnoses included coronary artery disease which was stable.  Dr. K.J.C. stated, "[The Veteran] is doing well from a cardiac perspective.  He is free of angina symptoms and remains active."  The Veteran was advised that he could "proceed with orthopedic shoulder surgery and is considered low cardiac risk."

In December 2009 and in July 2010, the Veteran denied experiencing chest pain, palpitations, dizziness, shortness of breath, or edema.  A history of coronary artery disease and hypertension was noted.  Physical examination showed a regular heart rate and rhythm with no murmurs, gallops, rubs, or abnormal heart sounds.  The assessment was that the Veteran "is doing very well."  The diagnoses included coronary artery disease.

On VA examination on December 8, 2010, no relevant complaints were noted.  The VA clinician stated that the Veteran had ischemic heart disease.  The Veteran was taking continuous medication for control of his ischemic heart disease.  There was no history of percutaneous coronary intervention, myocardial infarction, heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator,  although there was a history of CABG.  The Veteran did not have congestive heart failure.  The Veteran denied experiencing fatigue or angina "with any level of physical activity."  There was evidence of cardiac hypertrophy or dilation based on an EKG.  The Veteran's left ventricular ejection fraction was 64 percent.  The Veteran reported that he recently had been laid off from his job.  The diagnoses were ischemic heart disease, other acute and subacute forms of ischemic heart disease, and angina pectoris.

In a rating decision dated on December 29, 2010, and issued to the Veteran and his service representative on December 30, 2010, the RO granted, in pertinent part, service connection for ischemic heart disease, assigning a 10 percent rating effective August 24, 2010.  The RO concluded that this was the appropriate effective date because it was the date of receipt of the Veteran's claim.

On VA outpatient treatment in February 2011, it was noted that the Veteran was transferring his medical care to a new VA clinic.  A history was noted of coronary artery disease, status-post CABG in 2008, "currently on a statin beta-blocker and aspirin and stable without further chest pain or other complaints."  Physical examination showed a regular heart rate and rhythm "without murmur, heave or rub," and an "[o]bvious CABG scar down the chest."  The assessment included coronary artery disease.

In statements on a VA Form 21-4138 dated on July 7, 2011, and date-stamped as received by the RO that same day, the Veteran disagreed with the effective date assigned for the grant of service connection for ischemic heart disease.  He specifically contended that he had been seen for VA examination in 2007 and "after a full exam I was told I was fine and [it] did not appear that I had the problem."  He also contended that, 1 year later, he had emergency surgery.  He asserted that he was entitled to an effective date "from the time of my exam in 2007."  The Veteran essentially reiterated these arguments in statements on his February 2012 substantive appeal (VA Form 9).

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date than August 24, 2010, for the grant of service connection for ischemic heart disease.  The Veteran contends that he is entitled to an earlier effective date of December 26, 2007, for the grant of service connection for ischemic heart disease because that was the date that he reported for VA Agent Orange examination.  The record evidence does not support his assertions, however.  It shows instead that, when the Veteran reported for VA Agent Orange examination on December 26, 2007, he did not report - and the VA examiner who saw him did not indicate - any relevant history or complaints of ischemic heart disease.  It appears that the Veteran first was treated for ischemic heart disease while hospitalized at a private hospital in September 2008.  The Board finds it highly significant that, when he was diagnosed as having ischemic heart disease and had CABG surgery while hospitalized in September 2008, he did not report - and the private clinicians who treated him did not indicate - any relevant history of in-service herbicide exposure which, in his view, caused or contributed to his ischemic heart disease.  The Veteran's original service connection claim for ischemic heart disease subsequently was received on August 24, 2010, when he contacted VA and requested that this claim be adjudicated by the RO.

Having reviewed the record evidence, to include specifically the report of VA Agent Orange examination on December 26, 2007, and the Veteran's private treatment records dated beginning in September 2008, the Board concludes that none of this evidence shows an intent to file a claim of service connection for ischemic heart disease by the Veteran and it could not be interpreted as an informal service connection claim.  The Board also concludes that any argument to the contrary regarding the existence of private outpatient treatment records dated prior to August 24, 2010, as proof of an intent to file a service connection claim for ischemic heart disease is without merit.  See Marrero, 14 Vet. App. at 81.  The Veteran has asserted that his private treatment records from Dr. K.J.C. demonstrate his entitlement to an earlier effective date than August 24, 2010, for the grant of service connection for ischemic heart disease.  The Board finds that these lay assertions also do not support the assignment of an earlier effective date.  It is undisputed that the Veteran's private treatment records from Dr. K.J.C., to include records documenting his initial diagnosis of ischemic heart disease while hospitalized at a private hospital in September 2008, were not received by VA until November 12, 2010, after he filed his original service connection claim for ischemic heart disease on August 24, 2010.  The Board notes in this regard that, although there are some competence issues at the extreme ends of the spectrum that may be treated as questions of law, see Jandreau, 492 F.3d at 1377 n.4, debatable determinations based upon the facts of an individual case must be respected absent an abuse of discretion.  See Deloach, 704 F.3d at 1380.  Under this standard of review, a decision that lay statements are not competent to provide evidence on a particular fact may not be disturbed unless "manifestly erroneous."  See Joiner, 522 U.S. at 141-42.

The Board finally observes that the laws and regulations governing effective dates are clear.  For claims of entitlement to service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014).  In this case, the date of the Veteran's claim is August 24, 2010.  There is no correspondence dated prior to August 24, 2010, concerning the Veteran's service connection claim for ischemic heart disease in the claims file.  As noted elsewhere, the Veteran's private treatment records showing that he was diagnosed as having ischemic heart disease in September 2008 were received by VA in November 2010 after he filed his claim in August 2010.  See Gilpin v. West, 135 F.3d 1353, 1355-1356 (Fed. Cir. 1998) (finding requirement of current symptomatology at time application filed to be permissible interpretation of statutes governing compensation benefits).  In summary, the Board finds that the criteria for an effective date earlier than August 24, 2010, for the grant of service connection for ischemic heart disease have not been met.


ORDER

Entitlement to an effective date earlier than August 24, 2010, for the grant of service connection for ischemic heart disease is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


